DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/28/2019. It is noted, however, that applicant has not filed a certified copy of the 201911033267 application as required by 37 CFR 1.55.

Allowable Subject Matter

Claims 1-6, 8-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1, 8 and 15 are about obtaining a video, performing object detection on each of the plurality of frames; identifying objects contained in each of the plurality of frames, wherein a region where each object is located is selected through a detection box; classifying and recognizing the identified objects in each of the plurality of frames using a classification model, the classification model being pre-trained; selecting human body region images based on the classifying and recognizing the objects; determining a similarity between each of the human body region images selected from the plurality of frames and a target character image;
in response to determining that a similarity between a human body region image among the human body region images and the target character image is greater than a predetermined threshold, identifying the human body region image as a clipping image, wherein the identifying the human body region image as a clipping image further comprises setting a clipping box based on a detection box corresponding to the human body region image, wherein the setting a clipping box based on a detection box corresponding to the human body region image further comprises determining a moving speed of the detection box, and wherein the determining a moving speed of the detection box further comprises: determining whether a distance between center points of the detection box in adjacent frames among the plurality of frames is greater than a predetermined distance value, and identifying an average speed of the detection box in a unit frame as the moving speed of the detection box in response to determining that the distance between the center points of the detection box in the adjacent frames is greater than the predetermined distance value; and synthesizing clipping images identified in the plurality of frames in order of time to obtain a clipping video.
Amer 20190304157, He 20140192212, Ai 20170256288, Kawano 20140341427 and Mannino 20160328856 combined cannot teach these features perfectly. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2-6 depend on claim 1, are allowed based on same reason as claim 1.
Claim 9-13 depend on claim 8, are allowed based on same reason as claim 8.
Claim 16-19 depend on claim 15, are allowed based on same reason as claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616